Name: Commission Decision (EU) 2017/206 of 6 February 2017 terminating an expiry review of the anti-dumping measures applicable to imports of certain polyethylene terephthalate originating in the People's Republic of China
 Type: Decision
 Subject Matter: trade;  chemistry;  Asia and Oceania;  competition;  international trade
 Date Published: 2017-02-07

 7.2.2017 EN Official Journal of the European Union L 32/53 COMMISSION DECISION (EU) 2017/206 of 6 February 2017 terminating an expiry review of the anti-dumping measures applicable to imports of certain polyethylene terephthalate originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 9 thereof, Whereas: A. PROCEDURE (1) On 29 June 2015, the European Commission received a request for review pursuant to Article 11(2) of the basic Regulation of the anti-dumping measures applicable to imports of certain polyethylene terephthalate (PET) originating in the People's Republic of China (PRC). (2) The request was lodged by the Committee of Polyethylene Terephthalate (PET) Manufacturers in Europe (C.P.M.E) (the applicant) on behalf of producers representing more than 25 % of the total Union production of PET. (3) The measures currently in force are a definitive anti-dumping duty imposed by Council Implementing Regulation (EU) No 1030/2010 (2). The request was based on the grounds that the expiry of these measures would be likely to result in recurrence of dumping and recurrence of injury to the Union industry. (4) On 13 November 2015, the Commission announced by a notice published in the Official Journal of the European Union (3), the initiation of an expiry review of the anti-dumping measures applicable to imports of PET originating in the PRC. (5) The Commission officially advised the exporters/producers in the PRC, importers, users and any associations known to be concerned, the authorities of the PRC and all known Union producers of the initiation of the review proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (6) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE EXPIRY REVIEW REQUEST AND TERMINATION OF THE PROCEEDING (7) By a letter of 17 November 2016 to the Commission, the applicant formally withdrew its request for the expiry review. (8) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the request is withdrawn, unless such termination would not be in the Union interest. (9) The investigation has not brought to light any considerations showing that such termination would be against the Union interest. Therefore the Commission considered that the present review proceeding should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. However, the Commission received no comments which would support the conclusion that such a termination would not be in the Union interest. (10) The Commission, therefore, concludes that the expiry review of the anti-dumping measures applicable to imports of PET originating in the PRC should be terminated. (11) The termination of the procedure provided for in this decision is in accordance with the opinion of the Committee established by Article 15(1) Regulation (EU) 2016/1036. HAS ADOPTED THIS DECISION: Article 1 The expiry review of the anti-dumping measures applicable to imports of certain polyethylene terephthalate originating in the People's Republic of China, currently falling within CN code 3907610000, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Implementing Regulation (EU) No 1030/2010 of 17 November 2010 imposing a definitive anti-dumping duty on imports of certain polyethylene terephthalate originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EC) No 1225/2009 (OJ L 300, 17.11.2010, p. 1). (3) OJ C 376, 13.11.2015, p. 13.